DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 4-7, 10-12, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto (US 2009/0015623).
Regarding to claims 1, 7, 12:
	Miyamoto discloses a method of maintaining an ink jet head including a plurality of nozzles and a plurality of piezoelectric elements (FIG. 2), which comprises:
              identifying discharging numbers of the chemical liquid discharged from the ink jet head onto an object; calculating a cumulative discharging number of the chemical liquid from the ink jet head (FIG. 4, step S201 and paragraph [0056]: Counting the number of discharge instructions. Paragraph [0058]: The total number of ink discharge times of each nozzle may be stored);
                           comparing the cumulative discharging number of the chemical liquid with a previously set limit discharging number of the ink jet head (FIG. 5, step S202 and paragraph [0067]: If the total number of discharge times exceeds a preset threshold, the life of the printhead reaches “end of life”); and
FIG. 4, step S204: Notification of end of life of head unit. Paragraph [0085]: Users replace the head unit in response to the notification).
	Regarding to claims 4, 7, 12, 17-18, 20: the determining of the replacement time of the ink jet head is performed if the cumulative discharging number of the chemical liquid exceeds the previously set limit discharging number (FIG. 5, step S202 and paragraph [0067]: If the total number of discharge times exceeds a preset threshold, the life of the printhead reaches “end of life”).
	Regarding to claims 5-6, 10-11, 16: wherein the determining of the replacement time of the ink jet head comprises determining whether the ink jet head is continuously usable or not, wherein the determining of the replacement time of the ink jet head further comprises replacing the ink jet head with a new ink jet head if the ink jet head is not continuously usable, or resetting the previously set limit discharging number of the ink jet head if the ink jet head is continuously usable (paragraph [0068]: The remaining life of the printhead indicates that the printhead is still usable).
Allowable Subject Matter
2.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that further comprising, if a cumulative discharging number of the chemical liquid from one nozzle of the plurality of nozzles exceeds a previously set limit discharging number of the one nozzle, and a cumulative discharging number of the chemical liquid from another nozzle of the plurality of nozzles exceeds a previously set limit discharging number of the another nozzle, stopping the discharge of the chemical liquid from the one nozzle and discharging the 
				CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853